Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: 
A logistics center automation system comprising:
a singulator which clusters simultaneously moving articles that have been unloaded from a plurality of unloading vehicles, the singulator clustering the articles in a controlled manner;
a plurality of transport robots for delivering the articles moved by the singulator to a plurality of loading vehicles that correspond to destination information of the articles;
a plurality of mobile multi-recognizers configured to extract the destination information of the articles from the articles, and
a controller configured to control the singulator, the plurality of transport robots, and the plurality of mobile multi-recognizers, as claimed.

Relative to claim 14, the prior art does not disclose: 
A logistics center automation system comprising:

a plurality of automatic unloaders configured to unload articles from a plurality of unloading vehicles;

a plurality of transport robots configured to deliver the articles moved by the singulator to a plurality of loading vehicles corresponding to destination information of the articles;
a plurality of mobile multi-recognizers configured to extract the destination information of the articles, and
a plurality of automatic loaders configured to load the articles delivered by the plurality of transport robots into the plurality of loading vehicles, as claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655